Citation Nr: 1041709	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  08-06 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus as 
secondary to exposure to herbicides and/or pesticides.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 
1975.
This matter is before the Board of Veterans' Appeals (Board) from 
an August 2006 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California, which denied 
service connection for diabetes mellitus.  

The issue has been recharacterized to more accurately reflect the 
Veteran's claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran maintains that he was exposed to herbicides and 
pesticides during the performance of his duties as an 
entomologist.  He was stationed at Kirkland Air Force Base (AFB) 
from May 1973 until his discharge in August 1975.  Personnel 
records establish that the Veteran handled toxic pesticides as 
part of his duties.

In correspondence dated June 2006, the Veteran stated that his 
duties as entomologist consisted of spraying and storing 
herbicides and pesticides.  He further stated that he routinely 
sprayed the border around Sandia Base (near Kirkland AFB) with 
Surflan and other herbicides.  The Veteran alleged that the 
warehouse next to his office was used to store open containers of 
Agent Orange, and that he was exposed to the storage area on a 
daily basis.

In correspondence dated June 2007, the Veteran asked the RO to 
contact the Air Force and obtain a list of the herbicides and 
pesticides stored in the warehouse during the time that he was 
stationed at Kirkland AFB.

In August 2007, the Veteran submitted a page from a December 1971 
Military Entomology Operational Handbook.  This document lists 
the herbicide 2, 4-D + 2, 4, 5-T, high volatile ester as a 
standard stock herbicide that was used for tactical purposes and 
"not for base-type pest control operations."  (Emphasis in 
original).

The claim file also contains an undated document with a list of 
locations where Agent Orange was used.  It appears that this list 
was generated by the RO.  Kirkland AFB is not on the list.

In correspondence dated February 2008, the Veteran stated that he 
was stationed at Kirkland AFB from 1973 to 1975, and that "2,4-D 
and other soil steralants were commonly used in the maintenance 
of security of fence lines and water pump stations around 
Kirkland AFB and Sandia Base.  He further stated that he had to 
use special respirators and clothing while using these chemicals.  
The Veteran claimed that Agent Orange "was one of the 
chemical[s] listed on the list."

In an October 2010 Hearing Memorandum, the Veteran's 
representative stated that the Veteran did not spray Agent 
Orange, but was exposed to it because it was stored in the same 
area where he worked.  

The RO did not submit a request to the Joint Services Records 
Research Center (JSRRC) in an attempt to verify the Veteran's 
potential exposure to herbicides at Kirtland AFB from 1973 to 
1975.  Instead, the RO relied upon an April 2010 VA Memorandum 
finding a lack of information required to corroborate herbicide 
exposure at Kirtland AFB.

The Armed Forces Pest Management Board (AFPMB) maintains and 
provides listings of all approved herbicides and pesticides used 
on U.S. military installations, and has done so since 1957.  The 
RO did not ask AFPMB to request information regarding the 
Veteran's potential exposure to commercial herbicides and 
pesticides. 

A remand is required to make such an inquiry of JSRRC and AFPMB. 
The presumptions of service connection for certain diseases for 
herbicide exposed Veterans do not revolve around exposure to 
specific herbicides; the regulation instead specifies that 
component chemicals pose a danger.  As it is possible that the 
Veteran's duties exposed him to such chemicals, further 
development is required.

In addition, the Veteran stated that he received treatment for 
his diabetes from Dr. NAD from January 1990 to March 2006.  A 
review of the record shows that Dr. NAD provided medical records 
for the time period of January 2001 to March 2006.  The records 
prior to January 2001 need to be obtained.  

Accordingly, the case is REMANDED for the following action:

1.	Once a signed release is received from 
the Veteran, obtain outstanding private 
treatment records from Dr. NAD from 
January 1990 to December 2000.  
Document any negative response and 
inform the Veteran so that he may 
attempt to procure any missing records 
on his own.

2.	Send inquires to JSRRC and the Armed 
Forces Pest Management Board to 
determine which herbicide and pesticide 
agents were used on and around Kirtland 
AFB and Sandia Base between May 1973 
and August 1975.  The agencies should 
be asked to specify, if possible, 
whether any such agents contained "2,4-
D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram."  38 
C.F.R. § 3.307(a)(6)(i). 

If the agencies are unable to provide 
the requested information, the RO must 
specifically address the likelihood of 
the Veteran's exposure to an "herbicide 
agent" in the performance of his duties 
based on the totality of the evidence 
of record.

3.	If it is determined that the Veteran 
was exposed to an "herbicide agent" in 
the performance of his duties, schedule 
the Veteran for an appropriate VA 
examination.  The examiner is to offer 
an opinion based on the medical 
evidence of record as to the likelihood 
that any diagnosed diabetes is related 
to the in-service exposure to such 
herbicide agent.  The claim folder must 
be made available to the examiner in 
conjunction with the examination.  A 
full and complete rationale for all 
opinions expressed is required.

4.	Then, review the claim file to ensure 
that all the foregoing requested 
development is completed, and arrange 
for any additional development 
indicated.  The RO should then 
readjudicate the claim on appeal.  If 
the benefit sought remains denied, 
issue an appropriate SSOC and provide 
the Veteran and his representative the 
requisite time period to respond.  The 
case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is 
required of the appellant unless he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


